               Case 3:18-cv-04978-JD Document 125 Filed 10/15/19 Page 1 of 2
Elizabeth L. Deeley                                                    505 Montgomery Street, Suite 2000
Direct Dial: +1.415.395.8233                                           San Francisco, California 94111-6538
elizabeth.deeley@lw.com                                                Tel: +1.415.391.0600 Fax: +1.415.395.8095
                                                                       www.lw.com



BY ECF                                                                                        October 15, 2019

The Honorable James Donato
United States District Court
450 Golden Gate Ave.
San Francisco, CA 94102

                      Re:      Singer, et al. v. Facebook, Inc., Case No. 3:18-cv-04978 JD;
                               Response to Plaintiffs’ Letter Brief Requesting Order that Facebook
                               Produce Documents Responsive to Request for Production No. 35

Your Honor:

        Plaintiffs’ assertion that Facebook “refuses to produce any documents in response to”
Request for Production No. 35 (“RFP 35”) is false and yet another attempt to mislead the Court.
Facebook repeatedly agreed to produce non-privileged documents concerning Facebook users who
are eligible and/or ineligible to receive ads as it relates to the calculation of Potential Reach. What
Plaintiffs want are documents that do not relate to Potential Reach. Any such documents are, by
definition, not relevant to a case about whether Facebook’s Potential Reach estimates are inflated.

       Potential Reach is an “estimation of how many people are in an ad set’s target audience.”
SAC ¶¶ 3, 40 & fig.4 (Dkt. 89). Plaintiffs allege that Potential Reach was inflated and thereby
“overstat[ed] the number of people who can see Facebook ads.” Dkt. 121 at 1.

        Plaintiffs seek production of documents “related to Facebook users who (i) were not shown
advertisements in the last 30 days and/or (ii) Facebook users who Facebook had a policy,
procedure, or practice of not rendering advertisements to.” Dkt. 121 at 1. On its face, this request
is vague, overbroad and untethered to the Potential Reach metrics at issue here. But Facebook has
in good faith agreed to provide any documents discussing or relating to whether categories of
people should be included or excluded from the calculation of Potential Reach, regardless of
whether those documents explicitly mention Potential Reach. That is all Rule 26(b) requires.

        To be clear, the only dispute raised by Plaintiffs relates to documents concerning users that
are eligible and/or ineligible to receive ads outside of the context of Potential Reach. Facebook
has repeatedly asked Plaintiffs why information unrelated to Potential Reach is relevant to their
claims about Potential Reach. They have offered no explanation. And their letter only confirms
that there must be a link to Potential Reach estimates, i.e., if the users that were eligible or ineligible
to receive ads were included in Potential Reach estimates. See Dkt. 121 at 2 (arguing that
“inclusion of users who are not eligible to see advertisements would inflate Potential Reach”).

        Finally, Plaintiffs’ burden argument misses the point. Rule 26(b) requires at a minimum
that information be relevant to be discoverable; if the information sought is not relevant, it does
not matter what the burden would be to produce it. In any event, Plaintiffs cannot point to the fact
that Facebook has already searched for ESI as proof that their request is not burdensome, while
also making clear that they intend to expand the scope of discovery after the current ESI review.
See Dkt. 122.
             Case 3:18-cv-04978-JD Document 125 Filed 10/15/19 Page 2 of 2
October 15, 2019
Page 2




          Plaintiffs’ request for documents unrelated to Potential Reach should be denied.

                                               Respectfully submitted,

                                               /s/ Elizabeth L. Deeley
                                               Elizabeth L. Deeley (Counsel for Facebook, Inc.)
                                               of LATHAM & WATKINS LLP
